El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
En su aspecto decisorio, el presente recurso pone de mani-fiesto que “nada, ni siquiera la rica experiencia y la viva in-tuición, podrían relevar del método en una materia donde se trata ante todo de proceder con seguridad. La prudencia me-tódica es madre de la sabiduría en la busca de la justicia humana”. F. Gorphe, Las Resoluciones Judiciales (L. Alcalá-*424Zamora, trad.), Buenos Aires, Eds. Jur. Europa-América, 1953, pág. 165.
En sus hechos, refleja un esquema de conducta, sencillo pero ingenioso, revestido en ocasiones de algunos visos de lega-lidad, concebido con el propósito de defraudar una instrumen-talidad gubernamental. Como tal, es un mal que corroe las fi-bras íntimas de una honesta gestión pública y va en detri-mento de la sana administración gubernamental y de la fe que presupone toda encomienda de este género en cualquier escala jerárquica.
J — I
La Puerto Rico Marine Management (Navieras) tenia como costumbre del negocio rematar todo equipo que resul-tara obsoleto para sus operaciones. Con ese propósito colocaba cada trailer, vagón, chasis o equipo así clasificado en una lista de “propiedad fuera de servicio”. El Departamento de Com-pras vendía el equipo al comprador y le expedía un recibo de compra titulado Bill of Sale firmado por su director.
Las únicas personas autorizadas a negociar y vender equipo así clasificado eran Glenn Mathers, Director del Depar-tamento de Compras y, en su ausencia, su asistente Willy Ramos. El gerente del Departamento de Control de Equipo, Willie Merced Hernández, tenía a su cargo mostrar el equipo y dar información pertinente sobre los detalles de aquel in-cluido en la lista de propiedad fuera de servicio. No estaba autorizado a venderlo. Para la fecha de los hechos, Francisco Rivera Tirado trabajaba como Dispatcher Clerk bajo la super-visión de Merced Hernández. Rivera Tirado tampoco estaba autorizado a vender ni cobrar por ese equipo.
Entre las personas que hacían negocio con Navieras figu-raba Luis Herrero. Éste compraba lotes de equipo para luego revenderlos. En ocasiones, aduce el apelante, Merced Hernán-dez actuaba como agente de Herrero en la venta de equipo que éste le había comprado a Navieras. Dicha práctica sin em*425bargo fue descontinuada al enterarse Navieras que Herrero estaba vendiendo el equipo en los predios de la compañía antes de retirarlo e inclusive, a veces, antes de pagar por el mismo.
Un día, un tercero nombrado Luis Pellot acudió a Na-vieras a comprar furgones. Acordó comprar cincuenta (50) furgones puestos fuera de servicio a $600 cada uno. El nego-cio fue aprobado por el señor Mathers. Sin embargo se en-contró con Herrero y éste, enterado del motivo de la visita de Pellot, le ofreció mejor precio por los furgones. Los examinó y seleccionó cuarenta (40) unidades. Pellot le hizo varias compras a Herrero pero tuvo problemas porque el “finguero” de Navieras no estaba disponible y no había plataforma donde enganchar los furgones. En eso, el “troquero” de Pellot, Edwin Soto Pérez, le informó a Pellot que el problema estaba resuelto porque tenía un “contacto” en Navieras que evitaba todo tipo de contratiempo.
Entonces comenzaron a comprarle furgones al “contacto”, quien resultó ser Rivera Tirado. Éste les mostraba los fur-gones al comprador (Pellot o su “troquero”), el comprador identificaba los que interesaba comprar y entonces se los pa-gaba en efectivo. Rivera Tirado no le expedía recibo de venta (bill of sale) pero le entregaba un documento que le permitía al comprador retirar el furgón de los predios de Navieras.
Un día uno de los clientes de Pellot, a quien éste le había revendido uno de los furgones comprados a Rivera Tirado, acudió a Navieras a buscar el título de propiedad del furgón. No lo pudo obtener pues el furgón no aparecía como vendido en los datos de la computadora de Navieras. De inmediato comenzó la investigación que dio origen a las acusaciones contra Rivera Tirado.
Iniciada la investigación, pero antes de presentarse las denuncias en el caso, Navieras recibió una remesa (invoice) con ciertos cheques para pagar algunos de los “vanes” objeto de la investigación. Rehusó aceptar esos pagos pues se trataba de furgones que no había vendido. La prueba estableció que *426fueron cheques o giros comprados por Merced Hernandez a nombre de terceras personas, una de las cuales ni siquiera sabía que se estaba utilizando su nombre en dicho asunto.
Se acusó a Rivera Tirado por varios delitos de apropiación ilegal agravada. Ante tribunal de derecho fue declarado culpable y sentenciado. Apeló.
rH hH
En tres de sus señalamientos el apelante Rivera Tirado argumenta que los hechos presentados no demuestran que hu-biese cometido el delito de apropiación ilegal agravada como tampoco que fuera culpable más allá de duda razonable. In-voca el 'principio de legalidad como impedimento para el cas-tigo por conducta no tipificada como delito.
El Art. 165 del Código Penal dispone que será culpable del delito de apropiación ilegal “toda persona que ilegalmente se apropiare sin violencia ni intimidación de bienes muebles per-tenecientes a otra persona”. 33 L.P.R.A. see. 4271. Según el Art. 166, apropiación se considera agravada cuando los bienes apropiados pertenecen a alguna entidad gubernamental. 33 L.P.R.A. see. 4272. Por su parte, el Art. 8 prohíbe la acción penal por conducta no tipificada. 33 L.P.R.A. see. 3031. Por ende si los hechos establecidos en el caso de autos no estuvie-ran cubiertos por alguna disposición penal del código, se im-pondría la exoneración del apelante Rivera Tirado.
La lectura de la exposición narrativa de la prueba, según antes reseñada, nos mueve a concluir que la misma estableció indubitadamente que el apelante Rivera Tirado se dedicaba a vender los furgones de Navieras para su propio, beneficio. Ante ese hecho', no es necesario considerar si tenía la inten-ción de restituir aplazadamente el costo de los furgones a Na-vieras, pues, después de todo, carecía de autorización para realizar esa gestión. Para escapar de las disposiciones del Có-digo Penal, el apelante trató de demostrar que vendió los fur-gones por autorización de su supervisor directo, Merced Her-*427nández, a quien le entregaba el dinero, y que estas ventas correspondían a equipo vendido a Herrero, a quien Navieras en ocasiones le había permitido pagar aplazadamente. Basó su teoría en los testimonios de Herrero y de Merced Hernán-dez y en la circunstancia de que los furgones “vendidos” apa-recían en la lista de equipo puesto fuera de servicio y dispo-nible para la venta.
La dificultad de esta propuesta es que el tribunal senten-ciador, en su función primordial de aquilatar la prueba, creyó la prueba del Ministerio Fiscal. Al dirimir credibilidad, tuvo que percatarse de la prueba documental consistente en la de-claración jurada de James V. Ryan ante el fiscal (Exhibit IV Pueblo, sin objeción). Ello estableció que en la etapa investi-gativa del caso, Herrero negó que el apelante Rivera Tirado fuese su agente y además declaró que antes de entrevistarse con el investigador Ramiro Agosto de Navieras, Merced Her-nández le solicitó a Herrero que declarase que lo había auto-rizado a vender los furgones de Herrero actuando como su agente.
El otro argumento del apelante descansa en la premisa de que el equipo vendido aparecía disponible para la venta en el listado de Navieras. No nos convence. Asumiendo que Navie-ras hubiese autorizado a Merced Hernández para que, en ausencia del funcionario a cargo de las ventas, negociara la venta del equipo, ello no constituía una autorización para que el apelante Rivera Tirado u otra persona vendieran y cobra-ran la propiedad con el solo propósito de personalmente reali-zar una ganancia en el negocio. No estaba autorizado a cobrar ni a expedir recibos de compra (bill of sale). Esta realidad quedó firmemente establecida en la prueba.
La conducta del apelante Rivera Tirado está claramente tipificada en el delito de apropiación ilegal agravada. Como resolviéramos en Pueblo v. Uriel Álvarez, 112 D.P.R. 312, 316-317 (1982) :
*428En resumen, la metodología observada en el nuevo Codigo Penal agrupa una gama de conducta delictiva que, como ele-mento común, conlleva la transferencia temporal o perma-nente y voluntaria apropiación de una propiedad mueble, sin mediar consentimiento, obtenida por ardid, fraude, simula-ción, trama, treta “o mediante cualquier forma de engaño” a la víctima. En afán de cumplir con el principio de legali-dad, el legislador ha intentado desafiar la imaginación del delincuente, y salir victorioso haciendo una fórmula en sín-tesis, de las especies típicas y modalidades de la apropiación ilegal. En ese sentido los conceptos claves del actual Art. 165 son “apropiarse” y “bienes muebles”. El primero, por defi-nición comprende el “malversar, defraudar, ejercer control ilegal, usar, sustraer, apoderarse o en cualquier forma hacer propi\_o'] cualquier bien o cosa en forma temporal o perma-nente”. Art. 7(5).
Observamos que el Código Penal contempla todas las for-mas clásicas de desposesión, despojo o interrupción de la custodia, posesión propia o propiedad —aquello que conlleva aprehender una cosa y trasladarla— pero también abarcado-ramente comprende todos los otros modos de lograr la pose-sión, transitoria o no, de un bien o cosa.
El Art. 8 del Código Penal que consagra el principio de legalidad no fue vulnerado.
hH hH
El restante error se refiere al hecho de que una vez co-menzó el juicio el mismo fue suspendido dieciocho (18) veces. Mediaron cuatro meses y trece días desde su comienzo hasta que terminó. El apelante Rivera Tirado sostiene que ello violó su'derecho a juicio rápido, impidió un contrainterrogatorio adecuado de los testigos de cargo e incapacitó al tribunal para aquilatar rectamente la prueba.
Para apreciar en su justa perspectiva este señalamiento, transcribimos el resumen esencialmente correcto que sobre el trámite expone el Procurador General:
El 1ro. de noviembre de 1983 las partes manifestaron es-tar preparadas para entrar en el caso y luego de juramen-*429tarse a los testigos dio comienzo el caso. El fiscal expuso su teoría y comenzó el testimonio del Sr. Edwin Soto Pérez. Por estar ocupado el Tribunal en otro caso se suspendió dicho testimonio para continuar con el mismo al otro día. El 2 de noviembre luego de las partes manifestar estar prepara-das se continuó con el interrogatorio directo de Soto y se comenzó el contrainterrogatorio, el cual fue suspendido por transferirse la continuación de dicha vista para el 10 de no-viembre de 1988. No surge en dicho momento objeción al-guna de la defensa a dicha suspensión de 7 días. El 10 de no-viembre de 1983 estando presente la representación legal del acusado, el Tribunal motu propio [sic] suspendió la conti-nuación del juicio por estar interviniendo en el notorio caso de Josean Báez en la etapa de selección de jurado. Señaló la continuación del juicio para el 19 de diciembre de 1983. No surge objeción de clase alguna de la defensa de la misma, por el contrario, el día 19 manifestó estar preparada. En dicha ocasión se presentó el testimonio del Sr. Fossas quien fue contrainterrogado por la defensa. Se alteró, además, el orden de la prueba a solicitud de la defensa desfilando el tes-timonio del Sr. Herrero. Terminado el directo y comenzado el contrainterrogatorio por el Ministerio Público de dicho testigo se decretó un receso hasta el día siguiente. No hubo objeción alguna por parte de la defensa. El 20 de diciembre las partes manifestaron estar preparadas y se continuó con el contrainterrogatorio de Herrero. Además, testificó el Sr. James Ryan. Se recesó entonces hasta el otro día cuando la defensa terminó de contrainterrogarlo y se transfirió la con-tinuación de la vista del caso para el 16 de enero de 1984. No hubo objeción alguna por parte del acusado a la misma, quien a su vez compareció representado por su abogado y manifestó estar preparado para la continuación de la vista. Se presentó entonces el Sr. Glenn Mathers quien fue debida-mente contrainterrogado. Al otro día se continuó con el re-directo de Mathers y el contrainterrogatorio del mismo por la defensa. Se procedió entonces a terminar el contrainterro-gatorio del Sr. Edwin Soto y la defensa así lo hizo. No surge de dicha minuta el que la defensa objetara a contrainterro-garlo. Por el contrario procedió a hacerlo. Se presentó, ade-más, el testimonio del Sr. Edwin Pastrana y el de José Cer-voni Pérez. En cuanto a este último pudo comenzarse el exa-*430men directo. Se transfirió el caso para el 26 de enero sin ob-jeción alguna de la defensa. El 26 de enero Inego de las par-tes manifestar estar preparadas, se continuó con el interro-gatorio de Cervoni y se terminó el contrainterrogatorio. Se transfirió entonces la vista para el 30 de enero, de nuevo sin objeción de la defensa. Ese día testificó el Sr. Luis Pellot. Es interesante notar que de esta Minuta surge que la defensa le solicitó al Tribunal que le permitiera oír lo declarado por Pellot esa mañana. Dicha petición fue declarada sin lugar mas, sin embargo, surge que la defensa tenía allí una graba-dora. Se decretó entonces un receso hasta el día 2 de febrero, fecha en que se terminó con el contrainterrogatorio por la defensa del Sr. Pellot. Luego de la pregunta por el Ministe-rio Público se transfirió la continuación de la vista para el 21 de febrero. Tampoco hubo en este momento objeción alguna de la defensa. El 21 de febrero se continuó con la vista, luego de las partes manifestar que estaban preparadas. Testificó entonces el Sr. Agosto y comenzó su contrainterrogatorio la 'defensa. Debido a que el Tribunal estaba ocupado en un caso por jurado se transfirió la vista para dos (2) días después, 23 de febrero, sin objeción de la defensa. En dicha ocasión se terminó de contrainterrogar al Sr. Agosto y se presentó al testigo de la defensa, Sr. Willy Merced, dándose por some-tido el caso. Se decretó, entonces, un receso hasta el día 2 de marzo de 1984 para los informes de las partes, pero no se pudo celebrar la vista debido a que el Hon. Juez Batista se encontraba enfermo. Ante esta situación se señaló el caso para el 6 de marzo. En dicha fecha no compareció el acusado ni su abogado y el Ministerio Público' procedió a informar que se había acordado celebrar la vista el 12 de marzo. Luego de las partes manifestar estar preparadas, el 12 de marzo el Ministerio Público consumó su primer turno de informe y la defensa comenzó el suyo. Se transfirió la vista para el 13 de ■marzo, fecha en que se dieron por sometidos los casos. Hizo .constar entonces, el Tribunal de Instancia que debido a que tenía que examinar la evidencia solicitaba dejar el caso hasta el próximo día 14 cuando declaró culpable al acusado. (Én-fasis suplido.)
 Nuestra Constitución en su Sec. 11, Art. II reconoce que todo “acusado disfrutará del derecho a un juicio' rápido- y *431público”. (1) Como regla general, este derecho cobra vigencia desde que el imputado de delito es detenido o está sujeto a responder. Pueblo ex rel. L.V.C., 110 D.P.R. 114, 126 (1980); Hernández Pacheco v. Flores Rodríguez, 105 D.P.R. 173 (1976). Se extiende hasta el acto de dictar sentencia en de-terminado plazo, lo cual es renunciable. Pueblo v. Aponte Vázquez, 105 D.P.R. 901, 903-904 (1977). Compárese Pollard v. United States, 352 U.S. 354 (1957).
En el pasado la jurisprudencia ha atendido principalmente el problema de las dilaciones anteriores al juicio. Pueblo v. Santi Ortiz, 106 D.P.R. 67 (1977); Pueblo v. Vélez Castro, 105 D.P.R. 246 (1976); Pueblo v. Garrick, 105 D.P.R. 178 (1976); Pueblo v. Opio Opio, 104 D.P.R. 165 (1975), y Pueblo v. Arcélay Galán, 102 D.P.R. 409 (1974). G. González Colón, El derecho a juicio rápido en el procedimiento criminal, XLVIII Rev. Jur. U.P.R. 643, 645-672 (1979). Otra situación se expuso en Pueblo v. Aponte Vázquez, supra, respecto al acto de imponer sentencia. La presente apelación nos ofrece la primera oportunidad de examinar el aspecto referente a la dilación en el desenvolvimiento del juicio, es decir, desde su inicio hasta el fallo o veredicto. (2)
La pronta solución de casos no es interés exclusivo del acusado sino de toda la comunidad. Pueblo v. Rivera Navarro, *432113 D.P.R. 642, 646 (1982); García v. Tribunal Superior, 104 D.P.R. 27, 30-31 (1975). Sin embargo, el énfasis es hacia el derecho del primero.
En Barker v. Wingo, 407 U.S. 514, 519-520 (1972), el Tribunal Supremo de Estados Unidos reconoció que existen varias preocupaciones comunitarias en apoyo de un juicio rápido, a saber: (a) evitar la congestión indebida de casos, lo cual permite a los acusados entrar y negociar más efectivamente reducciones en las clasificaciones de los delitos, mediante alegaciones preacordadas; (b) impedir que personas bajo fianza en espera del juicio tengan la oportunidad de cometer otro delito; (c) mientras más está un acusado en libertad provisional mayor es la tentación de evadir la jurisdicción y no someterse al proceso; (d) la tardanza entre el arresto y el castigo puede tener un efecto detrimental en la rehabilitación; (e) las detenciones preventivas, en espera de juicio, contribuyen a la aglomeración innecesaria de las prisiones; (/) el hacinamiento y condiciones deplorables de las prisiones pueden contribuir a motines; (g) exponer extensamente a esas condiciones carcelarias negativas tiene un efecto destructivo sobre la personalidad, y (h) toda detención excesiva antes del juicio, en sus múltiples efectos sociales y económicos, representa una pérdida para la sociedad.
Dicho Tribunal, con miras a los intereses del acusado, estimó que el juicio rápido fue diseñado para: (a) prevenir su detención opresiva y perjuicio; (ó) minimizar sus ansiedades y preocupaciones, y (c) reducir las posibilidades de que su defensa se afecte. Al sumar éstas, junto con el impacto negativo que conlleva en el empleo del acusado, su familia y la búsqueda de la evidencia —si está detenido— se pone de manifiesto que las desventajas más serias recaen sobre el individuo. Barker v. Wingo, supra, págs. 531-533. Los intereses antes expuestos fueron reiterados en United States v. MacDonald, 435 U.S. 850 (1978). En éste se reafirmó a Bar*433ker v. Wingo, supra, y se sostuvo que el derecho a juicio rápido conlleva un análisis de diversos factores. La pesquisa de si se infringió o no ese derecho no debe descansar exclusivamente en una regla inflexible adherida a medidas de calendario que impida la ponderación de todos los intereses en juego. El en-foque es más bien de tipo pragmático y responde a la natura-leza inherente de la dinámica del derecho a juicio rápido. Es relativo, no absoluto. Juicio rápido no es un concepto incompatible con cierta tardanza, pero la demora no debe ser inten-cional ni opresiva. United States v. Ewell, 383 U.S. 116, 120 (1966). Véase Pueblo v. Santiago Agricourt, 108 D.P.R. 612 (1979).
Barker v. Wingo, supra, también seguido en Solem v. Helm, 463 U.S. 277 (1983), ha esbozado cuatro criterios a examinarse en conjunto y con otras circunstancias relevantes para evaluar las reclamaciones de violaciones al derecho a juicio rápido: (1) duración de la tardanza; (2) razones para la dilación; (3) si el acusado ha invocado oportunamente ese derecho, y (4) perjuicio resultante de la tardanza. Nota: The Right to a Speedy Trial, 20 Stan. L. Rev. 476, 478 (1968); A. G. Amsterdam, Speedy Criminal Trial: Rights and Remedies, 27 Stan. L. Rev. 525-543 (1975); G. P. N. Joseph, Speedy Trial Rights Inapplication, 48 Pordham L. Rev. 611-656 (1980). Ninguno de los factores es determinante y están sujetos a un balance. D. Fellman, The Defendant’s Rights Today, Wisconsin, Univ. Wisconsin Press, 1976, pág. 115.
Por su equivalencia conceptual, podemos hacerlos exten-sivos al período del juicio en su fondo. Confrontémoslos a la luz del trámite procesal seguido en el caso de autos.
1. Duración de la tardanza
Este es el primer factor a examinarse. Transcurrieron incuestionablemente cuatro meses y trece días desde que co-menzó el juicio y se dictó el fallo. De éstos, tres meses y 21 días correspondieron propiamente al proceso, a intervalos, de *434desfilar prueba. A partir del 21 de febrero sólo quedaron pen-dientes los informes del fiscal y la defensa. Consumidos estos turnos el 13 de marzo, al día siguiente, el tribunal emitió su fallo. El término excede el período de 120 días que la Regla 64 (n) de Procedimiento Criminal considera razonable para una persona ser sometida a juicio luego de su arresto.
Las reglas no prescriben expresamente período alguno para dilucidar en sus méritos una causa criminal. Después de todo, la dinámica de cada causa es singular y única en atención a la naturaleza de los cargos, número de testigos, el carácter de cualquier otra prueba documental o tangible. Son múltiples los elementos imponderables susceptibles de acaecer. Pueden ocurrir justificados intervalos debido a suspensiones o recesos fundados. Ahora bien, por la transcendencia que representa la recepción de prueba —particularmente la oral— lo razonable es que el trámite se caracterice por una unidad y que la vista plenaria e itinerario judicial discurran sin interrupciones. Esta norma, denominada principio de concentración y unidad de vista, aspira, en lo posible, a que la audiencia receptora sea una y continua durante las sesiones consecutivas necesarias hasta su conclusión.
En cuanto a experiencia empírica, en nuestra jurisdicción, el único dato disponible, recogido en una investigación de campo reciente, reveló que desde la lectura de acusación a fallo o veredicto, la mediana de tiempo transcurrido fue “74 días, oscilando desde 60 días en Caguas hasta 94 en San Juan”. Informe del comité sobre normas y objetivos para acelerar el trámite de casos en el tribunal de primera instancia, diciembre 1984, Vol. I, pág. 144. Por ésta y las otras razones mencionadas, no podemos establecer a priori un término fijo o uniforme de duración de un juicio en su fondo. Repetimos, las complejidades y dinámica envueltas, exigen que la razonabilidad de una dilación procesal dependa de muchísimos factores que varían de caso a caso. Sin embargo, *435cua-lquier suspensión o aplazamiento justificado debe ser lo más breve posible.
El caso de autos en algunos extremos fue complejo. Hubo abundante prueba documental y atestaron diez (10) testigos. A dos de ellos hubo que proveerles intérpretes, circunstancia que ocasionalmente demora la presentación de testimonios. Aun así, de su faz podemos concluir que la dilación fue exce-siva. No hubo múltiples acusados, representación legal plura-lista y el juicio se ventiló ante tribunal de derecho.
Sin embargo, esta tardanza, por sí sola, no dispone del planteamiento. Es menester evaluar los otros factores.
2. Razones para la dilación
De ordinario, son imputables al Estado las dilaciones “institucionales” como las del caso de autos (enfermedad del juez, congestión del calendario del tribunal, receso por vacaciones del tribunal, etc.). Véanse Jiménez Román v. Tribunal Superior, 98 D.P.R. 874 (1970); United States v. Carini, 562 F.2d 144, 149 (2do Cir. 1977). Ante una tardanza excesiva y un reclamo del acusado, corresponde al Ministerio Fiscal demostrar la existencia de justa causa. El tribunal evaluará cuidadosamente la razón institucional aducida. Es de notar que “entre los factores a ser pesados con menos rigurosidad están las demoras inintencionadas debido a los calendarios recargados o a insuficiencias del personal en contraste con las demoras intencionales, dirigidas a entorpecer la defensa . . .”. Strunk v. United States, 412 U.S. 434, 436 (1973).
En este caso, una vez comenzó a desfilarse la prueba, la primera suspensión fue una transferencia para el día si-guiente, debido a que el tribunal estaba dilucidando otro asun-to. La segunda, de siete (7) días —incluyendo un fin de se-mana— no aparece explicada. La tercera el tribunal estaba ventilando otro caso y seleccionando el jurado. La cuarta se debió a un receso luego de ventilarse vistas durante dos días (mañana y tarde) para el día siguiente. La quinta, después *436de un día de sesión (transcurrió casi un mes del período navi-deño) no aparece explicada. La sexta fue una continuación regular para el otro día. La séptima, tampoco explicada, fue una suspensión de nueve días. Continuó el proceso y se pro-dujo entonces la octava posposición de cuatro días. Siguió el desfile de prueba y luego hubo otra posposición de tres días seguida de una de 19 días. No surgen explicaciones para éstas. Finalmente continúa la vista y la defensa desfiló su prueba y sometió su causa el 21 de febrero de 1984.
A partir de ese momento, pendientes los informes de las partes, se produjo entonces una nueva suspensión por dos días. Después, ocurre otra más no explicada de ocho días. El caso debió suspenderse nuevamente por enfermedad del juez. Se señaló para verse cuatro días después, pero a este señala-miento acudió el fiscal quien expresó que las partes habían acordado que el proceso siguiera seis días después. La estipu-lación así informada resultó en que los días 12 y 13 de marzo las partes rindieran sus informes. El 14 de marzo el tribunal emitió su fallo condenatorio.
De lo expuesto no se desprenden con certeza todas las ra-zones que motivaron algunas de las suspensiones. Es materia de información oficial y pública, susceptible de conocimiento judicial, el alto grado de congestión de asuntos criminales en los tribunales del país, en particular el Tribunal Superior, Sala de San Juan. (3)
Reiteramos que la congestión de casos ante los tribunales, por sí solo, no constituye justa causa para excusar la infracción al derecho a juicio rápido. Jiménez Román v. Tribunal Superior, supra. Este derecho no puede ser menoscabado por razones tales como insuficiencia de recursos humanos y *437presupuestarios. Ambos problemas exigen atención de las autoridades correspondientes. La asignación de recursos ade-cuados a todos los componentes que intervienen en el sistema de justicia criminal es obligación ineludible del Estado.
3. Si el acusado ha invocado oportunamente su derecho a jui-cio rápido
Según antes indicado, la falta de objeción oportuna a las suspensiones injustificadas puede constituir, en unión a otros factores a ser considerados, un impedimento para invocar exitosamente en apelación la infracción del derecho a un juicio rápido. Pueblo v. Santi Ortiz, supra. Sin embargo, en Barker v. Wingo, supra, pág. 521, el Tribunal Supremo federal reconoció que en algunas ocasiones, a diferencia de otros derechos constitucionales, una infracción al juicio rápido puede resultar ventajosa al acusado en consideración a la posibilidad de que la prueba del Ministerio Fiscal se debilite o desaparezca con el tiempo. En Pueblo v. Rivera Navarro, supra, págs. 646-647, dijimos que “para algunos acusados el propiciar suspensiones ‘adelanta’ sus causas, pues contribuye al deterioro de la evidencia por la indisponibilidad de testigos —ausencia, desaparición o muerte— y pérdida de la memoria sobre hechos esenciales. Estudios en varias jurisdicciones demuestran que por regla general, no les interesa ventilar sus casos con prontitud. Puerto Rico no es la excepción. Esta actitud forma parte de la psicología y naturaleza y conducta humana inherentes a la dinámica procesal. Choca con el ideal constitucional de un ‘juicio rápido’. Al protagonista del esquema forense penal le resulta ventajoso controlar indirectamente el momento en que se ventile el caso en su fondo. Repetimos, cada suspensión conlleva unos desembolsos que no sólo gravan la Rama Judicial, sino a los demás componentes principales e incidentales del sistema: policía, fiscales, asistencia legal y ciudadanía en general. Implica gastos relacionados con los trámites y documentos ordinarios, citación, *438pago de dietas y otros. Los testigos experimentan gastos en transportación, pérdida de ingresos que no son. compensables mediante las módicas dietas y sufren distintos tipos de incon-veniencias. Sobre todo, afecta y debilita la confianza en la ad-ministración de la justicia y fomenta un sentido de injusticia, inseguridad e incertidumbre por la tardanza en la determi-nación final fáctica y jurídica de la controversia”.
No surge de las minutas en los autos originales que el ape-lante Rivera Tirado estuviese ajeno a las posposiciones y re-cesos de su proceso o que su abogado hubiese accedido a tales demoras sin informárselo. Sobre este extremo, las mismas no reflejan que se opusiera a los recesos y suspensiones decreta-das una vez comenzado el desfile de prueba. En apelación lo plantea por primera vez.
4. Perjuicio resultante de la dilación
El perjuicio específico ocasionado es otro factor a ser considerado. No puede ser abstracto ni apelar a un simple cómputo de rigor matemático. Tiene que ser real y sustancial. (4) En este caso, el perjuicio particular alegado por el apelante es que las frecuentes interrupciones del proceso le impidieron: (1) contrainterrogar adecuadamente, y (2) privó al juez de aquilatar correctamente la prueba. Analicémoslos.
El primero es inmeritorio. En toda ocasión que se reanudó el proceso su abogado manifestó que estaba debidamente pre-parado. Salvo un pedido en la tarde del 30 de enero para oír el testimonio parcial presentado durante la mañana por el testigo Luis A. Pellot —que el tribunal denegó disponiendo que la defensa lo escuchara en su propia grabadora— nunca *439levantó la cuestión. En una etapa avanzada estipuló su pospo-sición. La lectura de la exposición narrativa de la prueba re-vela una adecuada defensa. De hecho, logró una absolución en el caso G-83-1860 sobre apropiación ilegal agravada al argu-mentar que el furgón núm. 125020 fue vendido por Navieras, posición con la cual el Ministerio Fiscal coincidió. Pudo con-trainterrogar vigorosa y eficazmente. Un examen acucioso de las minutas revela que excepto los testimonios de Edwin Soto Pérez y de José L. Cervoni Pérez, (5) todos los demás ocho testigos de cargo fueron contrainterrogados por la defensa después del directo del fiscal o al día siguiente. Igual ocurrió en la etapa del redirecto y recontrainterrogatorio. El apelante estuvo en todo momento gozando de libertad bajo fianza. Por mediación de su abogado tuvo amplia oportunidad de explorar las contradicciones de los testigos de cargo y presentar apro-piadamente su causa. Además, grabó los procedimientos, lo que le ayudó y capacitó para darle continuidad e hilvanar su línea de contrainterrogatorios.
En cuanto al segundo argumento tampoco tiene razón. El proceso fue ante tribunal de derecho y no ante un jurado. Ello reduce el riesgo de confusión en que se basa su argumento. El juez toma notas y puede valerse de ellas cada vez que tiene dudas. “En la medida en que el recordar está relacionado con el estado socio-educacional, podemos esperar que los jueces re-cuerden mejor que los jurados la evidencia y que su recuerdo se facilite al permitírseles tomar notas lo cual no le es permi-tido al jurado.” (Traducción nuestra.) J. Marshall, Law and Psychology in Conflict, Nueva York, Bobb-Merrill Co., 1966, pág. 90. Tiene a su alcance la grabación oficial de los pro-*440cedimientos. Además, su entrenamiento y experiencia lo sitúan en mejor posición que el jurado para adoptar las medi-das de rigor dirigidas a que las suspensiones y recesos afec-ten lo menos posible los intereses del acusado.
Nuestro sistema de adjudicación de controversias y reglas de evidencia está cimentado en la capacidad especial y destreza de los jueces para evaluar la prueba integralmente. Rechazamos la solución mecánica de que toda demora o interrupción en la recepción de prueba o transcurso de tiempo en la solución anula, per se, el proceso o dictamen.
Aunque el apelante no nos ilustra específicamente un breve esquema de posibles investigaciones psicológicas aplicables al derecho, refleja que el proceso mental de evaluar y aquilatar prueba testifical está integrado y corresponde a las denomina-das psicojuridicas de los operadores (psicodinámica del pro-ceso judicial) y psicojurídica probatoria, desglosada, en lo pertinente, a la psicología del testimonio. L. Muñoz Sabate, R. Bayes y P. Munné, Introducción a la Psicología Jurídica, Méjico, Ed. Trillas, 1980, págs. 36-37.
Sin pretensiones de penetrar y agotar tan fascinante e intrincada cuestión, nuestra jurisprudencia ha abordado someramente este fenómeno en las dos vertientes antes esbozadas: psicología del testimonio y evaluación y formulación de la consciencia judicial. Sobre la primera, en Pueblo v. Morales Rivera, 112 D.P.R. 463, 464 (1982), indicamos que en el proceso investigativo penal intervenían “numerosos factores entre los cuales se destaca la disponibilidad de testigos oculares. Sobre éstos, el criterio cualitativo testimonial, a saber, la habilidad del deponente para percibir el acontecimiento, aptitud para conservarlo en su memoria, capacidad para evocarlo, modo de querer expresarlo, y cómo puede hacerlo, es esencial. El elemento tiempo resulta importante y, de ordinario, afecta estos factores”. Respecto a la segunda vertiente —aquilatar prueba— en García v. A.F.F., 103 D.P.R. *441356, 357-358 (1975), dijimos que “[e]n nuestro sistema de adjudicación de controversias, bajo las normas evidenciarías y procesales vigentes, todo proceso de presentación de prueba representa un esfuerzo tendente a reconstruir en la forma más fiel y exacta los hechos acaecidos fuera del escenario judicial. De ordinario, tal presentación se efectúa meses o años después de acontecidos los hechos por lo que el factor inexorable del tiempo interviene con la memoria afectando las imá-genes, percepción, personas y sitios. Ingredientes adicionales tales como el grado de inteligencia del testigo, su facilidad o dificultad para verbalizar y explicar, el nerviosismo natural que genera la sala de un tribunal, las expectativas de una confrontación de lo atestado con el contrainterrogatorio, el interés en el desenlace final del caso y un sinnúmero de imponderables, imponen sobre los tribunales de instancia la más delicada función del quehacer judicial humano: el descubrir la verdad haciendo el mayor esfuerzo en dirimir prueba con-flictiva y en muchas ocasiones incompleta”.
El planteamiento del apelante de que el simple transcurso del tiempo por razón de las suspensiones y recesos impidió al juez de instancia evaluar correctamente la prueba nos mueve a concentrar sucintamente en el aspecto del factor tiempo sobre la memoria. A tales fines, hemos de partir del supuesto generalizado —con apoyo en diversos estudios científicos psicológicos— que en “cuanto al lapso transcurrido desde el momento de percepción de los hechos, es notoria la desvalorización en función directa del tiempo”. E. Couture, Estudio de Derecho Procesal Civil, 2da ed., Buenos Aires, Ed. Depalma, 1978, T. II, pág. 213; M. Cénac, El testimonio y su valor desde el punto de vista judicial, 24 Rev. Fac. Der. 45-77 (1963); J. Marshall, op. cit, págs. 25-37; F. Gorphe, La Critica del Testimonio (M. Ruiz-Funes), 3ra ed., Madrid, Ed. Reus, 1950, págs. 309-313. Bajo esta premisa —estando sujeto al convencimiento del juez a la atestación ajena (Ben-than decía que los testigos son los ojos y los oídos de la jus-*442ticia)— es perfectamente plausible la suposición de que el juzgador, como todo ser humano, no está exento a que el tiempo, en mayor o menor grado, afecte su capacidad para recordar algunos detalles no susceptibles de perpetuar en sus notas, en un récord taquigráfico o en una grabación. (6) Los gestos, movimientos, y demás circunstancias faciales no pue-den ser reproducidos salvo la técnica de la filmación.
Sin embargo, la psicología moderna al clasificar la memo-ria en sus formas perceptivo-motriz y lógica, acepta que “dis-tintos adultos pueden tener una mayor inclinación hacia un tipo determinado de recuerdos. Esta variación depende del distinto tipo de experiencias o entrenamiento”. Davini-Ge-llon de Salluzi-Rossi, Psicología General, Buenos Aires, Ed. Kaperlusz, 1978, págs. 156-157; (7) Gorphe, op. cit, págs. 107-108. “[E]l ser humano recibe la información (mediante su equipo sensorial), la almacena en la memoria y la recu-pera, para su uso, cuando la requiere o le conviene, mediante señales que emanan, a veces, de su voluntad y, a veces, de meros automatismos dependientes de hábitos del sistema muscular vinculado al nervioso.” C. Varona, Introducción a la Si-cología, Madrid, Ed. Playor, 1984, págs. 158,160. Los estudio-sos distinguen las secuencias básicas de la memoria en inme-diata y a largo plazo. De manera casi unánime se acepta que existen tres fases de intervención de la memoria: (1) apren-dizaje (la información se adquiere y entra al sistema de me-moria individual); (2) conservación (los datos son retenidos de modo latente), y (3) actualización (lo aprendido y las ex-*443periencias vuelven “a la conciencia y [son] aplicables a la conducta presente. Esta posibilidad de actualización de las expresiones previas se logra gracias al dinamismo de la vida psíquica”). Davini-Gellon de Salluzi-Rossi, op. cit., págs. 157-160; Penrod, Loftus & Winker, The Reliability of Eyewitness Testimony: A Psychological Perspective, en Kerr & Bray, The Psychology of the Courtroom, Nueva York, Academic Press, 1982, págs. 121-157; Saks & Hastie, Social Psychology in Court, Nueva York, Van Nostrand Reinhold Co., 1978, págs. 164-190.
El fenómeno psicoanalítico del problema de estimar credi-bilidad entre el testigo y el juez puede medirse desde distintas perspectivas. Para algunos magistrados es probable que la primera impresión o el primer testigo sea determinante. Sin embargo, no es posible generalizar y concluir que evaluado el proceso integralmente, los jueces, mediante análisis sereno y criterio comparativo no puedan desprenderse de esa impre-sión original y entonces proceder a dirimir certeramente el alcance y veracidad de ese testigo a la luz de otros testimo-nios y demás prueba. Como afirma Gorphe, Las Resoluciones Judiciales, op. cit., págs. 97-98:
[L]a comprobación judicial no es verdadera observación científica de los fenómenos, de la cual decía Claude Bernard: “El observador debe ser el fotógrafo de los fenómenos ... Su espíritu debe ser pasivo, es decir, callarse; escucha a la natu-raleza y escribe a su dictado”. Aquí, la idea no cesa de obrar, incluso durante la comprobación, que permite comprender los hechos a medida que se presentan, y seleccionarlos, para sólo dedicarse a los que presenten interés en la causa o, por lo menos, para ponerlos de relieve: la observación continúa mezclada con [apreciación].
En primer lugar es una apreciación [provisional], que se precisa y robustece, o se rectifica, a medida que se progresa en la reconstrucción de los hechos. El desarrollo de la apre-ciación, para conservarse positivo, debe seguir el de las com-probaciones. Tengamos cuidado con no olvidar que toda opi-nión que les precede no puede tener valor más que de hipó-*444tesis 'previa. La frase de Bertellqn: “Sólo se ve aquello que se mira, y sólo se mira lo que se tiene en el espíritu”, consti-tuye una verdad para los testigos, no un método para los jueces. El juez no espera el cierre del debate para intentar formarse una opinión, pero no debe formular su opinión sino al final; y, si es preciso-, tras haber modificado varias veces su manera de enfocar la situación. Su concepción provisional del asunto, la denomina con razón una primera impresión: está formada de intuición y de sentimiento de derecho tanto como de comprobación.
“Si el juez capaz (tüchtige) —explica el magistrado Za-charias— recoge los hechos de la causa escuchando, interro-igando y averiguando, la experiencia de la vida, la forma-ción intelectual y el saber jurídico funcionan en él con indi-soluble unidad. Por acción de tales factores, se forma en se-guida en su espíritu, natural y necesariamente, una impre-sión sobre el estado de derecho. Una de las partes parece tener para él razón en un punto; la otra en otro distinto.” Esa impresión o ese sentimiento del derecho (Rechtsempfin-den, Rechtsgefühl), que surge del contacto con los hechos de autos, antes de la aplicación consciente del derecho, expresa la reacción del juez ante tales hechos, por efecto de su men-talidad profesional y jurídica, de su experiencia y de sus ideas. Puede decirse acertadamente, con Zacharias, que se trata de un [juicio sumario], formado por medio de un vis-tazo sobre el conjunto de la causa; pero hay que detallar que se trata de un juicio de valor puramente elemental y provisional. (Énfasis suplido y escolios omitidos.)
Aunque lo ideal es que el proceso de recepción de prueba sea ininterrumpido, no podemos refrendar la tesis absolutista del apelante de que el simple discurrir del tiempo afecta inexorablemente la capacidad de los jueces](8) para *445aquilatar correcta y justamente la prueba testifical. “[L]a sentencia es una operación humana de la inteligencia y de la voluntad. Su valor será pues, el valor que puedan atribuirle esa inteligencia y esa voluntad. Valdrá lo que el juez que la dicte valga, en su más profundo significado intelectual y moral.” Couture, op. cit, Vol. 1 pág. 84. (9)
Repetimos, de las vivencias aisladas individuales no nos es posible derivar razonablemente generalizaciones fundadas. Ni la ciencia de la psicología como tampoco las normas jurídicas apoyan esa tesis. No tenemos base para sostener la restrictiva visión de que la validez y corrección de dirimir credibilidad dependa exclusivamente del factor tiempo, de la memoria del juzgador o de su primera impresión vis a vis la segunda. La psicogenética de juzgar es algo más complejo.
“Juzgar, decía Platón, es representarse un mundo inteligi-ble en el cual todas las ideas que entran en el juicio se desa-rrollan en una inmutable e inseparable unidad.”
*446En este pensamiento se resume el doble proceso intelectual que concluye con la formulación del juicio.
En efecto, no basta la simple percepción de los aconteci-mientos; es necesario que el juez los analice inteligentemente para luego coordinarlos en esa labor de síntesis que es la sentencia.
Toda la vida intelectual está en estos dos procesos; el uno de descomposición y de análisis, el otro de asimilación y de síntesis. Todas las impresiones que llegan a la consciencia a través de los sentidos, todas las ideas que surgen en nosotros, sugeridas por la conversación o por la lectura, todos los sen-timientos, todas las impresiones que pueden ponernos en co-nocimiento de las relaciones que tenemos con el mundo exterior, y de nuestros vínculos con los otros hombres, todos los fenómenos síquicos, en una palabra, pasan más o menos por estos dos procesos de elaboración.
El análisis se realiza en virtud del juego espontáneo o directo de la reflexión, de las ideas, de las tendencias ya orga-nizadas, de las costumbres ya adquiridas que separan y aís-lan, en los hechos nuevos que se conocen, los elementos que pueden adaptarse a ellas y complementarlas. E. Altavilla, Si-cología Judicial, Buenos Aires, Ed. Depalma, 1970, Yol. 2, pág. 1090.
¡> U-J
Recapitulando, aun cuando en el caso de autos la dilación fue excesiva y el récord no refleja satisfactoriamente la exis-tencia o no de justa causa, el apelante Rivera Tirado no ob-jetó las suspensiones y recesos. Tampoco ha podido demos-trarnos perjuicio real y sustancial. Ni siquiera sugiere que la demora haya sido intencionada. El planteamiento en apela-ción es uno en abstracto y tardío. Siguiendo el método de análisis pautado, no encontramos motivo para conceder auto-máticamente la revocación solicitada a base de una aplicación laxa del concepto constitucional de juicio rápido.
No podemos finiquitar, sin dejar de reconocer que la gé-nesis psicológica de todo fallo es (o debe ser), producto de un análisis en que interviene una relación lógica, proyección del *447pensamiento, percepción, apreciación, intuición intelectual, inteligencia, expresión y otros múltiples elementos. “El juez es un hombre viviente, y juzga con toda su alma; realiza obra no tan sólo racional, sino humana. La jurisprudencia, en sus aspectos multiformes, es a la vez una ciencia normativa y un arte práctico, que sirve para resolver las dificultades más diversas de la vida social. El arte de juzgar apela al espíritu de sutileza aliado con el espíritu geométrico, incluso en la apli-cación de los principios del derecho. Aun debiendo someter sus razonamientos al rigor lógico, el juez piensa complacido, con Goethe, que ‘nada hay más ilógico que el abuso de la lógica’. Debe el juzgador dar pruebas de sagacidad, de prudencia y, sobre todo, de buen sentido.” Gorphe, Las Resoluciones Judi-ciales, op. cit., pág. 38.
Para el descargo de esta delicada responsabilidad “no es fácil señalar el ritmo que habrá que imprimir a una función que en su esencia exige reposo, pausa, calma. Armonizar la maduración de la decisión y la urgencia en la respuesta que demandan las partes interesadas es el difícil resultado de conjugar el procedimiento adecuado con la iniciativa del juez, que debe estimularse”. R. Rojo Urrutia, El poder judicial en tiempo de crisis, 242 Rev. Gen. Leg. Jur. 43-44 (1977). En esa iniciativa, por mandato constitucional los jueces de instancia tienen que adoptar las medidas necesarias para que los procesos se ventilen sin dilaciones injustificadas y así evitar apuntamientos de la naturaleza aquí considerada. En tal misión, las minutas deben reflejar claramente las razones para toda suspensión, posposición del fallo o de sentencia, y la postura y acuerdos de las partes.

Se dictará sentencia confirmatoria.

El Juez Asociado Señor Rebollo López emitió opinión disi-dente a la cual se unen el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Hernández Denton.
*448—O—

(2) Un recorrido hacia otras latitudes ilustra la escasa jurisprudencia existente sobre el particular. La casuística refiere el asunto de las suspen-siones y recesos durante el juicio a la sana discreción del tribunal. 3 Wharton’s Criminal Procedure Sec. 423 (1974). En otras palabras, el enfoque brindado explora la concesión o denegación de recesos y suspensiones durante el juicio en atención a la norma del abuso de discreción. United States v. Sandoval-Villalvazo, 620 F.2d 744 (9no Cir. 1980).


(3) En vista de ello, es argüible que un número sustancial de esas sus-pensiones pudieron deberse a la congestión del calendario del tribunal. Salvo los recesos normales de un día para otro, la indisponibilidad por enferme-dad del juez y una estipulación de las partes para un aplazamiento, no apa-rece ningún otro motivo.


(4) Barker v. Wingo, 407 U.S. 514, 582 (1972), ilustra situaciones de claro perjuicio por la tardanza: (1) muerte o desaparición de un testigo, o (2) la pérdida de memoria por un testigo de la defensa. Sobre ésta el Tribunal Supremo federal reconoció que “no siempre se refleja en el récord pues lo que está olvidado raras veces puede demostrarse”. (Traducción nuestra.)


(5)E1 directo de Soto Pérez se realizó los días 1 y 2 de noviembre de 1983. La defensa comenzó a contrainterrogarlo en ese último día. No surge de autos razón para que no continuara en el próximo señalamiento. El 17 de enero de 1984 concluyó dicho contrainterrogatorio. En cuanto a Cervoni .Pérez, éste prestó testimonio directo y la defensa lo contrainterrogó el mismo día, 17 de enero de 1984. Los turnos del redirecto y re-contrainte-rrogatorio se efectuaron en el señalamiento más próximo: 26 de enero.


(6) Aun así, la Regla 186 de Procedimiento Criminal autoriza que un juez sustituya a otro durante el proceso por razones de inhabilidad debido a muerte, enfermedad o cesantía en el cargo. Su capacitación será a base de familiarizarse con el expediente y récord del caso. Véase Anot., Substitution of Judge in Criminal Case, 83 A.L.R.2d 1032 (1962).


(7)La gran experiencia, conocimiento, y ecuanimidad del juez senten-ciador en el caso de autos, Hon. Elpidio Batista Ortiz, fue reconocida espe-cíficamente en Pueblo v. Arreche Holdun, 114 D.P.R. 99, 115 (1983) y Pueblo v. De Jesús Rivera, 113 D.P.R. 817, 826 (1983).


(8)De prevalecer esta hipótesis, su impacto sería detrimental y nega-tivo a todo el sistema de administración de justicia.. Lo haría inoperante. Toda causa judicial —excepto aquellas cuya prueba se desfile en un mismo día o sucesivamente en pocos días y el juez resuelva inmediatamente— sería susceptible de ser impugnada desde su incepción. La norma sería aplicable a aquellos casos criminales, que por razón de muchos testigos, múltiples acusados, representación legal pluralista, abundante y compleja prueba *445documental • — aun ventilándose ininterrumpidamente— tardan más de tres meses. Curiosamente, en esta circunstancia ¿no estarla el juzgador en una situación mucho más difícil para dirimir credibilidad? ¿No es posible en-tonces que su memoria se afecte más? ¿No anularía todo el sistema de ad-judicar controversias en causas civiles?


(9)Un insigne jurista compendia así la cuestión:
“La sentencia, reflejo y culmen del resultado del proceso, hunde sus raíces indefectiblemente en el espectro factual que de aquél se deriva. Pero la interpretación de los hechos, la reconstrucción escenográfica de su origi-nación, con su sucesión cronológica y sus implicaciones subjetivas, es la de-licada función recreativa y de síntesis que viene reservada a los Jueces al término de desarrollo del proceso penal. El proceso penal —ha dicho Carne-lutti— hace referencia, típicamente, no a un juicio de realidad, sino a un juicio de existencia, puesto que el enriquecimiento del sujeto mira precisa-mente a la existencia o al pasado que son la misma cosa. El justo medio exige —apunta Fenech— que la sentencia tenga como fundamento la con-vicción formada por el juzgador a base de las pruebas efectuadas, sin limi-tación, pero dentro del proceso mismo, con lo que se concede una garantía a las partes, que de otra manera quedarían al entero arbitrio del que hubiera de resolver, y el proceso penal desaparecería por desintegración de sus elementos fundamentales.” F. Soto Nieto, Correlación entre Acusación y Sentencia, Madrid, Ed. Montecorvo, 1973, págs. 10-11.